On Motion for Rehearing.
PER CURIAM.
First, we wish to state that neither the brief nor the contentions of appellants have been lightly regarded, nor have we simply brushed them aside.
This cause received the careful consideration of the court on the merits of appellants’ contentions and has received such consideration by the court in consultation on the motion for a rehearing.
We held in our original opinion that the appellants’ suit constitutes a collateral attack upon the proceedings in the Probate Court.
We were of opinion that we ruled correctly then and we see no reason to recede from such position, after considering appellants’ motion for a rehearing.
But, were we to concede for argument’s sake that appellants have instituted a direct attack and one that could be lawfully maintained in the district court, there is still no merit in the contention that the proceedings in the Probate Court are void.
The allegations in appellants’ petition disclose that they are attacking all of the proceedings had in the Probate Court because of alleged irregularities. The fact that they allege that these proceedings are therefore void does not make them void, nor do they show them to be void.
We find nothing in the record that discloses to us that these proceedings leading up to the actual sale by the administrator are void, and we find that appellants are particularly bottoming their right to the lands sold on the theory that the order confirming the sale is void.
With this before us, it is well to examine such authority as Texas Jurisprudence. Vol. 14, para. 464, pp. 243, 244, discusses the necessity for confirmation, but para. 467, pp. 248, 249, discusses the sufficiency of such order of confirmation, and para. 471 discusses the necessity for a description of the property to be sold.
It appears to the court that the text cited and the authorities collated in support thereof answer the contentions made by appellants.
We call attention to the exhaustive opinion by the Amarillo Court of Civil Appeals in the case of McGrady et al. v. Clary, Tex.Civ.App., 247 S.W. 1099, in which the application for a writ of error was dismissed.
The motion for a rehearing is overruled.